Citation Nr: 0627862	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-27 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased initial rating for Pott's 
disease of the thoracic spine, currently rated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for residuals of a 
soft tissue injury of the right hand, currently rated as 10 
percent disabling.

4.  Entitlement to an increased initial rating for a 
thoracotomy scar, currently rated as 10 percent disabling. 

5.  Entitlement to an increased initial rating for pulmonary 
tuberculosis, currently rated as 10 percent disabling. 

6.  Entitlement to an increased (compensable) rating for 
keratoconjunctivitis sicca.  

7.  Entitlement to an increased (compensable) rating for 
hemorrhoids. 

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to September 
1992.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Columbia, South Carolina, (hereinafter RO).  
Service connection for Pott's disease of the thoracic spine, 
a thoracotomy scar and pulmonary tuberculosis was granted by 
a June 2003 rating decision at a disability rating of 10 
percent.  During the appeal period following this rating 
decision, a March 2004 rating decision continued these 
initial 10 percent ratings, to which the veteran expressed 
disagreement in April 2004.  As the Board finds this action 
by the veteran to be tantamount to an expression of 
disagreement with the initial ratings assigned for Pott's 
disease of the thoracic spine, a thoracotomy scar and 
pulmonary tuberculosis, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application with respect to these 
claims.  

In September 2005, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The issues of entitlement to increased ratings for PTSD, 
Pott's disease of the thoracic spine, a thoracotomy scar, 
pulmonary tuberculosis, and a total disability rating for 
compensation based on individual unemployability require 
additional development and processing, and are addressed in 
the REMAND portion of the decision below.   

FINDINGS OF FACT

1.  Entitlement to the benefits sought in connection with the 
claims for increased ratings for the service connected 
residuals of a soft tissue injury of the right hand,  
keratoconjunctivitis sicca and hemorrhoids cannot be 
established without current VA examinations. 

2.  Good cause for the veteran's failure to submit to VA 
examinations to determine the severity of the service 
connected soft tissue injury of the right hand,  
keratoconjunctivitis sicca and hemorrhoids scheduled for 
December 5, 2003, has not been shown.


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a soft tissue injury of the right hand is not 
warranted.  38 C.F.R. § 3.655 (2005). 

2.  Entitlement to a compensable rating for 
keratoconjunctivitis sicca is not warranted.  
38 C.F.R. § 3.655 (2005).

3.  Entitlement to a compensable rating for hemorrhoids is 
not warranted.  38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA regulations provide that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  Id. 
(Emphasis added). 

Turning to the analysis of the veteran's claims for increased 
compensation for the service connected residuals of a soft 
tissue injury of the right hand,  keratoconjunctivitis sicca 
and hemorrhoids, it may be said that entitlement to these 
claimed benefits depends on the results of VA examinations to 
determine the severity of these service connected 
disabilities.  See Francisco v. Brown, 7 Vet. App. at 55 
(1994).  Thus, if the veteran, without good cause, failed to 
submit to such a VA examination that is clearly necessary to 
determine entitlement to the benefits sought, his claims must 
be denied.  38 C.F.R. § 3.655.  (This is in contrast to the 
claims for increased initial ratings on appeal, as these 
claims are in essence "original compensation claims," and 
such claims are to be rated based on the evidence that is of 
record).

The record reveals that the veteran was scheduled for VA 
skin, genitourinary, and hand examinations for December 5, 
2003.  (See "Compensation and Pension Exam Inquiry" printed 
on December 5, 2003).  This report, which reflects the most 
recent address provided by the veteran, indicated the veteran 
failed to appear to any of these examinations.  The claims 
file does not document that notice for the December 5, 2003, 
VA examinations was returned by the United States Postal 
Service as undeliverable.  What is documented by the record 
is specific notice to the veteran dated in April 2003 that 
his failure to report to a VA examination was very important, 
and that such failure could result in a denial of his claim.

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters of the scheduled examinations were 
properly mailed and forwarded.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994), appeal dismissed, 53 Aff'd 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption"); see also Clemmons v. West, 206 Aff'd 
1401, 1403 (Fed. Cir. 2000) ("Government officials are 
presumed to carry out their duties in good faith and proof to 
the contrary must be almost irrefutable to overcome that 
presumption."

The Board stresses that, although VA has a duty to assist him 
with the development of the evidence in connection with his 
claim, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The failure to cooperate may result in 
adverse action pursuant 38 C.F.R. §§ 3.158, 3.655.

In short, and under the authority cited above, because the 
veteran's failure to submit for the VA examinations scheduled 
for December 5, 2003, is without explanation, it may be said 
that his absence from the scheduled examinations was without 
good cause.  Thus, as the scheduled examinations were 
necessary in order to establish entitlement to the benefits 
sought, the claims for increased ratings for the service 
connected residuals of a soft tissue injury of the right 
hand, keratoconjunctivitis sicca and hemorrhoids must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); 38 C.F.R. § 3.655.  The Board notes that the 
veteran is free to submit claims for increased compensation 
and other benefits at any time, and is hopeful that, if he 
does, he will fully cooperate with the RO's efforts to obtain 
adequate medical examination findings to support such claims.

Finally, the Board notes that VA's duty to assist under the 
Veterans Claims Assistance Act (VCAA) notwithstanding, no 
undue prejudice to the veteran is evident in this case by the 
present disposition, as the provisions of the VCAA 
specifically direct VA to refrain from, or discontinue, 
providing assistance to a claimant when there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. §3.159(d) (2005).  

Because the veteran's claims addressed in this decision lack 
legal merit under the law, as discussed above, there is no 
reasonable possibility that further assistance or development 
of these claims at the RO level would result in a grant of 
the benefits sought tin connection with these claims.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. at 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).  Thus, the Board finds that further development is 
not warranted and that the veteran has not been prejudiced by 
the present disposition on appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a soft tissue injury of the right hand is denied. 

Entitlement to a compensable rating for keratoconjunctivitis 
sicca is denied.  

Entitlement to a compensable rating for hemorrhoids is 
denied. 


REMAND

In light of testimony presented to the undersigned and review 
of the evidence of record, the Board concludes that 
additional development is required with respect to the issues 
of entitlement to an increased rating for PTSD, an increased 
initial rating for Pott's disease of the thoracic spine, an 
increased initial rating for a thoracotomy scar, and an 
increased initial rating for pulmonary tuberculosis.  As the 
resolution of these issues could potentially affect that of 
the claim for a total disability rating for compensation 
based on individual unemployability, the Board finds this 
issue to be inextricably intertwined with the issues that 
must be remanded.  Harris v Derwinski, 1 Vet. App. 80 (1991).  
As such, adjudication of this issue must be deferred pending 
the completion of the development and adjudication requested 
below.  
 
For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO must ensure that all 
notification and development action 
required by the VCAA with respect to 
claims for increased ratings and a total 
disability rating for compensation based 
on individual unemployability are fully 
complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
the claims that have been remanded;  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing with respect to these claims;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims that have been remanded. 

2.  After obtaining necessary 
authorizations and/or additional 
identifying information, the RO should 
contact the medical providers listed by 
the veteran on a document received at the 
September 2005 hearing (Tabbed in pink, 
left side of claims file) and obtain any 
pertinent records of treatment that these 
providers have rendered.  The RO should 
also attempt to obtain records in 
connection with the veteran's application 
for Social Security Benefits, treatment 
provided for PTSD at the VA Medical 
Center in Charleston, South Carolina that 
are not already of record, and the 2002 
workers' compensation records from his 
employment with the sheriff's department.  
These records should be associated with 
the claims folder.  

3.  The veteran should be scheduled for 
VA psychiatric, orthopedic, skin and 
respiratory examinations for the purpose 
of obtaining the specific clinical 
findings necessary to rate the service 
connected PTSD, Pott's disease of the 
thoracic spine, thoracotomy scar, and 
pulmonary tuberculosis under the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  The veteran is advised 
that failure to report for the scheduled 
examinations may result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005). 

4.  Following the completion of the 
development requested above, the claims 
that have been remanded should be 
readjudicated by the RO.  If this does 
not result in a complete grant of all 
benefits sought by the veteran in 
connection with these claims, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits that have been remanded, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to these claims.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


